Exhibit 10

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May
26, 2017, is entered into by and among CONTINENTAL MATERIALS CORPORATION, a
Delaware corporation (the “Company”), the financial institutions that are or may
from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent, as amended by that certain First Amendment to
Credit Agreement, dated as of March 21, 2013, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Second Amendment
to Credit Agreement, dated as of March 20, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Third Amendment
to Credit Agreement, dated as of August 11, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Fourth Amendment
to Credit Agreement, dated as of November 13, 2014, by and among the Company,
the Lender and the Administrative Agent, as amended by that certain Fifth
Amendment to Credit Agreement, dated as of March 20, 2015, by and among the
Company, the Lender and the Administrative Agent, as amended by that certain
Sixth Amendment to Credit Agreement, dated as of August 10, 2015, by and among
the Company, the Lender and the Administrative Agent, and as amended by that
certain Seventh Amendment to Credit Agreement, dated as of March 24, 2016, by
and among the Company, the Lender and the Administrative Agent (as further
amended, restated or supplemented from time to time, the “Credit Agreement”);

WHEREAS, as of the date hereof, the Revolving Commitment is $20,000,000; and

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) extend the maturity date from May 1, 2018 to May 1,
2020, (ii) modify the terms of the voluntary temporary reduction of the
Revolving Commitment, (iii) decrease the pricing margin for Base Rate Loans from
0.250% to 0.00%, (iv) decrease the pricing margin for LIBOR Loans from 2.50% to
2.25%, and (v) decrease the L/C Fee Rate from 2.75% to 2.50%, in each case, on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

Section 1. Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.



1

--------------------------------------------------------------------------------

 



Section 2. Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 4 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

A. Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended as
follows: 

(1) The definition of “Applicable Margin” is hereby deleted in its entirety and
replaced with the following:

“Applicable Margin means, for any day, the rate per annum set forth below, it
being understood that the Applicable Margin for (a) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin”, (b) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin”, (c) the Non-Use
Fee Rate shall be the percentage set forth under the column “Non-Use Fee Rate”
and (d) the L/C Fee shall be the percentage set forth under the column “L/C Fee
Rate”:

Revolving Loan

 

 

LIBOR
Margin

 

Base Rate
Margin

Non-Use
Fee Rate

 

L/C Fee
Rate

 

2.25%

0.00%

0.3750%

2.50%”

 

(2) The following sentence is hereby added to the definition of “LIBOR Rate” at
the end of such definition:

“Notwithstanding anything to the contrary, the LIBOR Rate shall not be less than
zero (0).”

(3) The definition of “Termination Date” is hereby deleted in its entirety and
replaced with the following:

“Termination Date means the earlier to occur of (a) May 1, 2020 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.”

B. Section 6.1.2 (Voluntary Temporary Reduction of the Revolving Commitment) is
hereby deleted in its entirety and replaced with the following:

“6.1.2Voluntary Temporary Reduction of the Revolving Commitment.  The Company
may from time to time on at least five (5) Business Days’ prior written notice
given in accordance with Section 15.3 hereof (which the Administrative Agent
shall promptly advise each Lender thereof) temporarily reduce the Revolving
Commitment subject to the following terms and conditions:  (a) with respect to
any election made by the Company to temporarily decrease the Revolving
Commitment, the

2

--------------------------------------------------------------------------------

 



temporary decrease will automatically terminate on the one hundred eightieth
(180) day anniversary of such election (each, a “Temporary Revolver Reduction
Period” and each day during a Temporary Revolver Reduction Period, a “Temporary
Revolver Reduction Day”), (b) with respect to any election made by the Company
to temporarily decrease the Revolving Commitment, the Revolving Commitment may
be reduced to an amount not less than the greater of (i) $15,000,000 and (ii)
the Revolving Outstandings, (c) with respect to each calendar year, there shall
be no more than one (1) Temporary Revolver Reduction Period election made by the
Company and no more than a total of one hundred eighty (180) Temporary Revolver
Reduction Days, (d) each Temporary Revolver Reduction Period shall be separated
from any other Temporary Revolver Reduction Period by at least one hundred
eighty (180) days, and (e) except as otherwise approved in writing by the
Administrative Agent, no election may be made under this section during the
existence of an Event of Default and any Temporary Revolver Reduction Period in
place shall immediately terminate upon the occurrence of an Event of
Default.  Notwithstanding the foregoing, the Company may terminate any Temporary
Revolver Reduction Period so long as no Event of Default exists by providing the
Administrative Agent with no less than five (5) Business Days prior written
notice of such termination.”

Section 3. Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 4 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Note
and/or any other defined terms or any Loan Documents in any Loan Documents shall
be deemed to be a reference to any such defined terms or such agreements as such
terms or agreements are amended or modified by this Amendment.  Any breach of
any representation, warranty, covenant or agreement contained in this Amendment
shall be deemed to be an Event of Default for all purposes of the Credit
Agreement.

Section 4. Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

A. The Company shall have paid and/or reimbursed all reasonable fees, costs and
expenses relating to this Amendment and owed to the Lender pursuant to the
Credit Agreement in connection with this Amendment. 

B. The Company shall have delivered, or caused to be delivered, original fully
completed, dated and executed originals of (i) this Amendment, and (ii) such
other certificates, instruments, agreements or documents as the Administrative
Agent may reasonably request (each of the foregoing certificates, instruments,
agreements and

3

--------------------------------------------------------------------------------

 



documents described in this Section 5(B) (other than this Amendment) which
constitute Loan Documents are hereinafter referred to collectively as the “Other
Documents”).

C. The Company shall have delivered certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of this
Amendment and the Loan Documents referenced herein.

D. As provided in the Agent Fee Letter, which letter remains in full force and
effect both prior to and after the date hereof, the second installment of the
closing fee in the amount of $25,000 shall have been paid on or prior to May 1,
2017.

E. The following statements shall be true and correct and the Company, by
executing and delivering this Amendment to the Lender and the Administrative
Agent, hereby certifies that the following statements are true and correct as of
the date hereof:

(1) Other than as expressly contemplated by this Amendment, since the date of
the most recent financial statements furnished by the Company to the
Administrative Agent (which financial statements were true and correct in all
material respects and otherwise conformed to the requirements set forth in the
Credit Agreement for such financial statements), there shall have been no change
which has had or will have a material adverse effect on the business,
operations, properties or financial condition of the Loan Parties taken as a
whole;

(2) The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all respects on and as of the date of this Amendment with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and

(3) No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

Section 5. Miscellaneous.

A. Except as expressly amended and modified by this Amendment, the Credit
Agreement and the other Loan Documents are and shall continue to be in full
force and effect in accordance with the terms thereof. 

B. This Amendment may be executed by the parties hereto in counterparts, and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.



4

--------------------------------------------------------------------------------

 



C. This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

D. The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

[SIGNATURE PAGES FOLLOW]



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

By:/s/  Mark S. Nichter
         Mark S. Nichter
         Chief Financial Officer

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

By:/s/  Richard Pierce
         Richard Pierce
         Managing Director

 

 

 

 

 

6

--------------------------------------------------------------------------------